DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “a dielectric arranged on the busbar, wherein the dielectric extends past a first end of the busbar and is shorter than a second end of the busbar opposite from the first end of the busbar” and “an encapsulation material, wherein the dielectric and the sensor chip are encapsulated by the encapsulation material, and wherein the busbar comprises a first section, associated with the first end of the busbar and encapsulated by the encapsulation material, and a second section associated with the second end of the busbar and protruding at least partially from the encapsulation material” in combination with all other limitations of the claim renders the claim allowable over the prior art. Subsequent claims 2-14 are also allowable due to dependency.
Regarding Claim 15, the closest prior art fails to disclose “a busbar formed by the first part of the lead frame; a connecting lead formed by the second part of the lead frame; and a sensor chip arranged on a surface of the connecting lead facing towards the busbar, wherein the sensor chip is configured to measure a magnetic field induced by an electric current flowing through the busbar, wherein, in an orthogonal projection of the sensor chip onto the busbar, the sensor chip overlaps at least partially with the busbar” in combination with all other limitations of the claim renders the claim allowable over the prior art. Subsequent claims 16, 17, 20-22 are also allowable due to dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESA ALLGOOD/Primary Examiner, Art Unit 2868